Citation Nr: 0335793	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include due to an undiagnosed illness.

2.  Entitlement to service connection for a dry eyes and 
mouth condition, to include due to an undiagnosed illness.

(The issues of entitlement to service connection for fatigue 
and joint pain, to include due to an undiagnosed illness, and 
spastic dysphonia, and entitlement to an increased rating for 
post-traumatic stress disorder (PTSD), are the subject of 
separate decisions.)


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1981, February 1990 to August 1990, November 1990 to 
June 1991, and June 1991 to September 1991, including service 
in the Southwest Asia Theater of Operations.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  

The Board notes that pursuant to a January 2003 Order, the 
U.S. Court of Appeals for Veterans Claims (the Court) granted 
a January 2003 Joint Motion for Remand to the Board and to 
Stay Proceedings (Joint Motion), made by the veteran's 
representative and the VA Office of General Counsel, on 
behalf of the Secretary.  That Order thereby vacated that 
part of the Board's August 2002 decision that denied (1) a 
rating in excess of 70 percent for service connected PTSD and 
(2) service connection for fatigue and joint pain due to an 
undiagnosed illness.  That Order remanded the matter for 
action consistent with the January 2003 Joint Motion.  Those 
issues will be the subject of a separate decision

The Board further notes for the RO's attention, that in 
October 2003, the Board remanded to the RO for further 
development the issue of entitlement to a compensable rating 
for service-connected spastic dysphonia.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The final rule 
implementing the VCAA was published on August 29, 2001. 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001). 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

VCAA and the implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As part of the notice, VA is to 
specifically inform the claimant and her representative, of 
which portion of any evidence that is to be provided by the 
claimant and which portion of any evidence that VA will 
attempt to obtain on behalf of the claimant.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not yet received such 
notice meeting these requirements.  Therefore, a remand is 
necessary to comply with these notice requirements under 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or her 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In a subsequent decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  Under that decision no less than 
a one-year notice for response is required.  

Therefore, because of the change in the law brought about by 
the VCAA, a remand in this case is required.  

In a March 2002 decision, the RO granted service connection 
for fibromyalgia and assigned that disability a 40 percent 
evaluation effective from March 1, 2002.  In that decision, 
the RO also granted entitlement to a total disability rating 
based on unemployability due to service-connected 
disabilities (TDIU), effective from November 4, 1998.  
Subsequently in April 2002, the veteran filed a timely notice 
of disagreement as to the effective date of service 
connection for fibromyalgia and as to the rating assigned for 
that disability, as well as to the effective date for 
entitlement to TDIU.  Thus, a statement of the case (SOC) is 
required with respect to these issues.  Manlincon v. West, 12 
Vet. App. 238 (1999).  As the issues pertaining to 
fibromyalgia are inextricably intertwined, it is expected 
that they will be addressed together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should furnish the appellant 
and her representative a statement of the 
case regarding the issues of (1) 
entitlement to an evaluation in excess of 
40 percent for fibromyalgia, (2) 
entitlement to an earlier effective date 
for the grant of service connection for 
fibromyalgia, and (3) entitlement to an 
earlier effective date for a grant of 
TDIU.  She should be informed of the 
requirements necessary to perfect an 
appeal.  The RO is advised that these 
issues are not before the Board until the 
veteran perfects a timely substantive 
appeal.  

3.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issues on 
appeal, to include consideration of the 
additional evidence received since the 
March 2000 statement of the case.  If a 
determination remains unfavorable to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




